Citation Nr: 0200494	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  95-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
veteran's service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Winston-Salem, North Carolina RO, which, in pertinent 
part, granted the veteran service connection for a back 
disability, evaluated as zero percent disabling, effective 
April 1, 1994.  By rating decision, dated January 1995, the 
RO awarded the veteran a 10 percent rating, effective April 
1, 1994.  By rating decision dated September 1997, the RO 
awarded the veteran a 20 percent rating, also effective April 
1, 1994.  The issue of entitlement to a rating in excess of 
20 percent for service connected back disability was before 
the Board in August 1999, but was remanded by the undersigned 
for additional development.

The August 1999 Board decision also found the issue of 
service connection for a cardiovascular disease to be not 
well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). Under Section 7 of the 
Act, a claim that was denied or dismissed between July 14, 
1999, and November 9, 2000, on the basis that the claim was 
not well grounded should be readjudicated.  Accordingly, the 
Board refers this issue to the RO for such readjudication and 
any other appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  The veteran's service-connected back disability is 
manifested by no more than moderate intervertebral disc 
syndrome with recurring attacks and moderate limitation of 
motion.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the veteran's service-connected back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2001), 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a; Diagnostic Codes 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he injured 
his back in a motor vehicle accident in 1978 and was 
diagnosed with an acute lumbosacral strain.  The veteran 
reported that his symptoms were mild at the time of the 
accident, but that he started having problems again in 1992.  
X-rays, dated April 1992, revealed a fairly prominent left-
sided L4-5 disc herniation and mild calcified left-sided L5-
S1 disc herniation.  During service, the veteran was treated 
various times for lower back pain, to include steroid 
epidural injections and physical therapy.  

In July 1994, the veteran underwent a VA examination.  The 
veteran had complaints of daily discomfort and moderate to 
severe pain for three to four days on a monthly basis.  The 
veteran further stated that along with the intermittent pain, 
he experienced pain that radiated down both legs.  At the 
time of the examination, the veteran reported that he 
required no medication for his back disability and was 
asymptomatic at that time.  Upon physical examination, the 
examiner noted no point tenderness, paraspinal muscle spasm, 
limitation of motion, positive straight leg raising, or 
evidence of radiculopathy.  X-rays revealed a transitional 
vertebra in the lower lumbar region, narrowing of the L5-S1 
intervertebral disc space, straightening of the normal lumbar 
lordotic curve, and slight rotary scoliosis of the lumbar 
spine.  Otherwise, the lumbosacral spine was unremarkable.  
The examiner diagnosed the veteran with residuals of a back 
injury, with or without x-ray evidence of disease.

In October and December 1994, the veteran was treated for his 
back disability at the Seymour Johnson Air Force Base, North 
Carolina.  Specifically, in October 1994, the veteran had 
complaints, among other things, of daily mild pain and 
stiffness and severe pain every 1-2 months.  The veteran 
reported that he also experienced pain that radiated down his 
right leg.  Upon physical examination, the examiner noted 
normal lumbar flexion with pain and 10 degrees extension with 
pain, paraspinal tenderness at L3-5, positive/negative 
straight leg raising on the left at 45 degrees, and negative 
straight leg raising on the right.  The veteran had normal 
toe and heel walking and deep tendon reflexes were positive 
and equal bilaterally.  In December 1994, the examiner found 
normal bending at the waist, no somatic dysfunction in the 
lumbar or thoracic region, and negative straight leg raising 
bilaterally.  The diagnoses included a herniated nucleus 
pulposus and chronic low back pain.

In July 1995, the veteran underwent another VA examination.  
He reported working as a truck driver and losing 12 days from 
work between January and November 1994 because of back pain.  
He had complaints, among other things, of constant back pain, 
which was severe about once a month and accompanied by pain 
radiating down his left leg.  When severe, bed rest for one 
to two days was required.  The veteran stated that he was 
unable to run and had limited motion as to bending and 
lifting.  Physical examination revealed limitation of 
straight leg raising to 80 degrees bilaterally, tenderness to 
palpation around D-7 bilaterally with a spasm, and tenderness 
along the paravertebral muscles from D-7 down to the L4, 5 
area with intermittent spasm.  The examiner also noted 
tenderness upon palpation of the right sciatic notch 
extending to the popliteal area in the right hip and 
tenderness on the left thigh.  Range of motion was backward 
flexion normal, right lateral flexion limited to 25 degrees, 
left lateral flexion limited to 30 degrees, and forward 
flexion limited to 80 degrees.  X-rays revealed minimal 
spondylosis involving the thoracic spine, transitional 
vertebra in the lower lumbar region, narrowing of the L4-L5 
intervertebral disc space, possibly secondary to disc 
pathology, and straightening of the normal lordotic curve.  
The diagnoses included low back strain with a transitional 
vertebra in the lower lumbar spine and degenerative disc 
disease, L4-L5, with straightening of the lumbar lordotic 
curve.

In February 1997, the veteran underwent another VA 
examination.  He reported losing about 15 days of work due to 
back pain since February 1995.  Again the veteran had 
complaints of constant discomfort with severe pain three to 
four times a year.  When the veteran experienced severe pain, 
he had to have complete bed rest for several days followed by 
several weeks of limited duty.  The veteran further reported 
that he was not able to run and had problems with bending.  
He could not sit in one place for a long period of time.  
When the condition was exacerbated, pain radiated down the 
posterior aspects of his lower extremities.  The veteran was 
not experiencing pain the day of the examination.  Physical 
examination revealed straight leg raising to be painful at 90 
degrees, but not limited.  There was definite tenderness in 
the right paravertebral muscle area from D8 through L5.  
Palpation of the sacroiliac joints revealed tenderness 
bilaterally, but no tenderness along the sciatic nerves.  
Range of motion was backward flexion limited to 10 degrees, 
right and left lateral flexion to 20 degrees, and forward 
flexion at the hips was to 90 degrees.  As to pain on motion, 
the examiner stated that there was "no particular pain at 
this time on motion but veteran did limit his motion due to 
pain."  The examiner diagnosed the veteran with upper back 
pain with degenerative change at the thoracic lumbar joints, 
low back pain with degenerative disc disease at L4/5 and 
L5/S1 with degenerative change, history of severe episodes 
three to four times a year requiring bed rest and 
recuperation, history of herniated nucleus pulposus at L4/5 
and L5/S1, and degenerative disc disease at C3/4, C4/5, C6/7, 
and C7/T1 with degenerative changes.

Following the August 1999 Board Remand, the RO requested the 
veteran to provide information as to current treatment.  No 
response was received.

The veteran underwent a VA ordered examination in March 2000.  
He had complaints of low back pain, spasm, and right leg 
pain.  He noted that these symptoms were constant with daily 
activity and that he experienced severe flare-ups.  Flexeril 
taken once a week relieved the symptoms, but made his drowsy.  
He reported that during flare-ups, he experienced pain, 
weakness, fatigue, lack of endurance and stiffness with 
spasms.  Flare-ups reportedly occurred twice a year, lasted 
five to seven days and were described as so "excruciating" 
that they resulted in incapacitation and confinement to bed.  
Furthermore, during a period of a flare-up, the veteran was 
not able to dress himself, cook, vacuum, walk, drive, shop, 
take out the trash, mow the grass, climb stairs, or garden 
due to loss of mobility.  At the time of the examination, the 
veteran was employed as a production supervisor.  He had been 
at this job for the past six months.

Upon orthopedic examination, the examiner noted mild pain on 
motion, no muscle spasm or weakness, some tenderness in the 
right paravertebral muscles of the lumbar and upper sacral 
area, and straight leg raising was negative bilaterally.  
Range of motion was flexion 80 degrees, extension 20 degrees, 
right and left lateral flexion 35 degrees and right and left 
rotation 30 degrees.  The examiner noted that normal range of 
motion was 95 degrees flexion, 35 degrees extension, 40 
degrees lateral flexion, and 35 degrees rotation.  There was 
no limitation of motion due to fatigue, weakness, lack of 
endurance or incoordination.  No ankylosis, listing of the 
spine to the opposite side, or Goldthwaite's sign was 
present.  Slight limitation of bending in a standing position 
and slight loss of lateral motion was noted.  In conclusion, 
the examiner stated:

At this time I am not able to demonstrate 
any weakened movement, excessive 
fatigability, incoordination, or severe 
pain.  There is mild pain on motion as I 
have described but nothing severe at this 
point.  According to history, there is 
severe pain and incapacitation with the 
flare-ups.  It is not feasible and in 
fact it is impossible to evaluate this at 
the present time since he is not 
experiencing a flare-up at the present.

Upon neurologic examination, the examiner noted that cranial 
nerves II through XII and coordination were normal.  Sensory, 
motor, and deep tendon reflexes were normal.  Sensory 
examination was abnormal in that there was impaired sensation 
to pinprick with a "glove like" distribution over the right 
lower leg from the upper calf down to the tip of the toes and 
impairment of vibration.  The examiner stated that the 
veteran "does have intervertebral disc syndrome with low 
back symptoms analogous to intervertebral disc syndrome" 
that was mild with right side symptomatology, but no spasm or 
abnormal ankle jerks.  The examiner further reported that the 
"symptoms are very mild in remission but alleged to be 
severe with incapacitation periodically."

X-rays revealed mild L5-S1 disc space narrowing and 
spondylosis.  The examiner diagnosed the veteran with 
degenerative disc disease at level L5-S1 with spondylosis and 
sciatic neuropathy right side.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
September 1997 and April 2000 Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the information 
and evidence necessary to substantiate the claim.  Likewise, 
the veteran was afforded a VA examination in conjunction with 
this appeal in March 2000.

The veteran contends that his service-connected injury is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is in turn based on the average impairment 
of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath, supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran is currently rated at 20 percent disabling under 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
Diagnostic Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2001).

Additionally, the VA Office of General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5293 
for intervertebral disc syndrome involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
considered under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  

Likewise, under Diagnostic Code 5289, a 40 percent rating is 
warranted for favorable ankylosis of the lumbar spine and 50 
percent is warranted for unfavorable ankylosis.  Under 
Diagnostic Code 5292, a 20 percent rating is warranted for 
moderate limitation of motion and a 40 percent rating is 
warranted for severe limitation of motion.  Finally, under 
Diagnostic Code 5295, a 20 percent rating is assigned for 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board concludes, after careful review of the medical 
evidence, that the veteran's current 20 percent evaluation 
fully contemplates the level of his service-connected back 
disability.  With regard to Diagnostic Code 5293, the veteran 
does not manifest more than moderate intervertebral disc 
syndrome.  Although the veteran does have some limitation of 
motion and associated pain, it is moderate in nature.  At 
worst, the veteran's limitation of motion was 80 degrees 
flexion, 20 degrees extension, 25 degrees lateral flexion, 
and 30 degrees rotation.  Although spasms were noted during 
the July 1995 VA examination, none were noted on the July 
1994 and March 2000 VA examinations.  Similarly, while the 
veteran exhibited some pain upon straight leg raising, the 
limitation of motion was not severe and straight leg raises 
were negative during the July 1994 and March 2000 VA 
examinations and the December 1994 treatment note.  
Furthermore, in the March 2000 VA examination report, the 
examiner stated that the veteran suffered from mild 
intervertebral disc syndrome and that his symptoms were mild 
during remission.  Thus, the evidence shows that the veteran 
suffers from no more than moderate symptoms with periods of 
severe attacks, not constant severe symptoms with periods of 
intermittent relief. 

Similarly, the veteran's disability does not warrant an 
increase under Diagnostic Codes 5289, 5292 or 5295.  Although 
the veteran was diagnosed with mild disc space narrowing, 
there is no evidence that the veteran suffers from ankylosis 
of the lumbar spine or severe lumbosacral strain.  
Specifically, on the March 2000 examination report, the 
examiner noted that the veteran did not suffer from 
ankylosis, listing of the spine to the opposite side, or a 
positive Goldthwaite's sign.  Likewise, the veteran does not 
suffer from more than moderate limitation of motion as 
discussed above.

In deciding the rating to be assigned, the Board has been 
mindful of the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therein, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  The current 
appeal was Remanded to the RO in August 1999 to obtain a 
medical opinion on functional loss.  The examiner noted that 
he was not able to demonstrate any weakened movement, 
excessive fatigability, incoordination or severe pain.  He 
noted only mild pain on motion.  He also reported that it was 
not feasible to evaluate functional loss as the veteran was 
not experiencing a flare-up at the time of the examination.  
As there is no medical evidence of record demonstrating 
functional loss so as to warrant a higher evaluation and the 
veteran has not responded to the RO's request for evidence of 
current medical treatment which might document the nature of 
his condition during a flare-up, there is no basis for 
assigning a rating in excess of 20 percent based on 
additional functional loss.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 20 percent for the veteran's 
service-connected back disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's back disability, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

